Citation Nr: 1343228	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss in excess of zero percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from July 1977 to April 1982, and from November 1984 to July 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On the VA Form 9, accepted in August 2011 to perfect the appeal, the Veteran requested a Board hearing at a local VA office.  The hearing was never scheduled by the RO.  It does not appear that the Veteran's request for a hearing was withdrawn.

Since the type of hearing requested by the Veteran is scheduled by the RO, the case is REMANDED for the following action: 

A Board hearing to be conducted at the RO should be scheduled in accordance with the docket number of this appeal (in the order that the request was received).  The Veteran should be notified of the time and place to report for the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).




